Citation Nr: 1627412	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE


Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Teena Petro, Agent



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION


The Veteran served on active duty from July 1968 to July 1971.  He served in Vietnam and received the Combat Infantry Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana, which granted service connection for PTSD with an initial rating of 30 percent, effective June 30, 2010.  

In a July 2014 rating decision, the RO granted a 50 percent disabling for PTSD, effective June 30, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's September 2010 VA examination, he reported "being seen once per week" at the Anderson Psychiatric Clinic for PTSD.  The record contains a June 2010 psychiatric report from the Anderson Psychiatric Clinic, but no other medical documentation from this facility has been associated with the claims file.  VA has a duty to obtain these records.  See 38 C.F.R. § 3.159(c) (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records of any VA treatment for PTSD since April 2015.

2.  Ask the Veteran to authorize VA to obtain all records of his treatment at the Anderson Psychiatric Clinic.  
If any requested records cannot be obtained, advise the Veteran of the missing records, the efforts to obtain them, and what further action will be taken.  Tell the Veteran that he may obtain and submit the records himself.

2.  If there is evidence of a change in the PTSD disability since the last examination, afford the Veteran a new PTSD examination.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

